Title: Samuel Nicholson to the American Commissioners, 15 September 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
St. Malo Septr. 15th. 1777.
This will informe You of our worthy friend Capt. Wickes leaving this Yesterday Eve with a fine Easterly Wind. The Dolphin Capt. Brown Sailed in Company. At Sun Setting they Discharged their Pilots, when they were clear of the Rocks &c. Since which the wind has Continued fresh from the Eastward, so that I make no doubt that by Noon this Day (a Monday) he is off Ushant; he has A french Pilot that far; that in Case he shou’d meet with any more Beaufords, he may go into port Imediately. We recd. Letters from Johnson Yesterday informing us that he was afraid he Shou’d be obliged to leave the Port of Morlaix Yesterday, if so he wou’d endeavour to get into A little Port close at hand Where he woud Wait the Arrival of Your Dispatches; Capt. Bell Set out with them Yesterday Eve from this. I wish he may reach Johnson in time before he is obliged to leave Morlaix. I am Waiting here till the Arrival of the Morrows Post in Order to receive any letters that may come for Capt. Wickes or my self in which time I shall get the Dolphins Accounts Setteled with Mr. Desegray Duplicates of which I shall deliver to Mr. Williams at Nantes to forward You if proper; I shall According to Capt. Wickes’s Orders draw on You for the Whole Amount of the Dolphins Disbursements &c. Capt. Wickes’s Lieutt. of Marine Mr. Elliot is with me, Particularly recomended by Capt. W―s for Capt. Marines in my Ship, he goes to Nantes with me where I hope to meet the Dolphin with the Rest of my Officers and Men. I am Gentlemen Your Most Obedient Humble Servant
Sam. Nicholson
 
Addressed: To / The Honble Silas Deane Esq / A / Paris
Notation: Capt. Nicholson Sept. 15 1777
